Citation Nr: 1419868	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  10-33 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1970 to September 1970 and from August 1983 to August 1989.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in February 2013.  A transcript of the hearing is associated with the record.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


FINDING OF FACT

The Veteran's current right hip disability is etiologically related to an in-service injury.


CONCLUSION OF LAW

The Veteran's right hip disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102; 3.303 (2013).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, including notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his entitlement to service connection for his current right hip disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013).

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Factual Background and Analysis

The Veteran contends that service connection is warranted for a right hip replacement because it is related to an injury of his right hip that occurred while he was serving on active duty.

The Veteran's August 1983 enlistment examination was negative for any right hip abnormalities.  A September 1983 service treatment record (STR) notes that the Veteran reported a history of right hip soreness for three days.  He reported that he had twisted his ankle while running and stepping on a rock and that his right hip pain started at that time.  The assessment was muscle strain.

According to a July 2002 VA treatment note, the Veteran reported worsening right hip pain.  A VA radiologist found bilateral degenerative joint disease, more pronounced on the right, and avascular necrosis of the right hip was suspected.

According to a December 2002 private treatment note, the Veteran reported a history of right hip pain for two years that had progressively worsened and was intolerable.  Dr. D.N. gave a preoperative diagnosis of degenerative joint disease of the right hip and the Veteran underwent right total hip anthroplasty.

In a January 2009 VA joints examination, the Veteran reported stepping on a rock while running in basic training that caused a twisted ankle and right hip pain.  The Veteran stated that he continued to have right hip pain during some activity despite a total hip arthoplasty in 2003.  The January 2009 VA examiner diagnosed residuals right hip strain with residuals of total hip arthroplasty, secondary to degenerative joint disease, and opined that the right hip condition is less likely as not related to hip strain in the military.  The VA examiner explained that the Veteran was, "not predisposed from his hip strain which he sustained in military service," but degenerative joint disease was an age-related phenomenon and "hip strain less likely as not aggravated the predisposition to degenerative joint disease."

The Veteran's private physician, Dr. D.N., provided statements in April 2009 and December 2012 that link the Veteran's right hip replacement to a hip injury in service.  In December 2012, Dr. D.N. stated he reviewed the Veteran's medical records and opined that the Veteran's 1983 hip trauma "most likely caused a restriction of blood flow to his hip" that "most likely resulted in avascular necrosis," which caused pain and required a right hip replacement.  Dr. D.N. concluded that the 1983 injury was the mostly likely cause for a right hip replacement because the Veteran had no other related injury of his right hip.

In a March 2009 notice of disagreement, the Veteran stated that he used over the counter pain medication to treat his right hip pain prior to having a hip replacement.

In the February 2013 Board hearing, the Veteran testified that he had experienced right hip pain ever since his right hip injury in service.  In addition, the Veteran submitted buddy statements to support the contention that he experienced pain in the right hip since an in-service injury.  The Veteran's wife stated he limped and had pain in his right hip since January 1992.  The Veteran's shipmate, M.S., reported that the Veteran had trouble running and climbing in service and had had a slight limp since 1987.  The Veteran's sister, J.W., reported that the Veteran was athletic prior to enlistment in the Navy and told her that he hurt his hip in boot camp while running.  She reported that he had trouble getting on his motorcycle and kept weight off his right side after separation from service.  

Based on the foregoing, the Board concludes that the Veteran's right hip disability is related to his active service.  

Service treatment records indicate that the Veteran was seen for a muscle strain after reporting right hip pain and a twisted ankle while on active duty service.

VA treatment records and private treatment records provide post-service diagnoses of degenerative joint disease of the hips and probable avascular necrosis of the right hip.  In December 2012, Dr. D.N. reviewed the Veteran's records and linked the Veteran's right hip replacement to the hip injury while in active service.  Dr. D.N. supported the opinion with a rationale that noted the Veteran had no other injuries of the right hip and that the in-service injury most likely restricted blood flow to the hip which eventually caused the right hip replacement.

The Board acknowledges that the January 2009 VA examination report does not support the Veteran's claim.  However, the examiner inadequately concluded that the Veteran's in-service injury did not aggravate the Veteran's degenerative joint disease because the opinion offered no supporting rationale for the conclusion.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Moreover, the Board finds the Veteran competently reported that he has had chronic right hip problems ever since active duty service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran's statements are supported by competent lay statements that the Veteran's right hip pain began after an in-service injury while running during boot camp.  The Board acknowledges that the December 2002 private treatment note indicates that the Veteran reported a history of right hip pain for two years.  Never the less, the Board has found the Veteran's hearing testimony to be credible and supported by the other evidence of record, to include the lay evidence discussed above.  

The Board finds that the evidence in favor of the claim is at least in equipoise with that against the claim.  As such, the benefit of the doubt must be resolved in favor of the Veteran.  Accordingly, service connection is in order for the Veteran's right hip replacement.





ORDER

Service connection for right hip disability is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


